Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are pending. Applicant's election with traverse of claims 1-6 in the reply filed on June 18, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions contain overlapping technical features and they are obvious variants.  This is not found persuasive because the fibers can be made by other process than invention II and can be used in non-textile products therefore divergent searches for the method and textile product would be necessary presenting a burden to the examiner. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamiya (EP 0211272) in view of Abayasinghe (US 2014/0335329).
Yamamiya  teaches coloring polyester (polymer resin) fibers with 0.1-30% (page 14, lines 5-12) organic azo pigments with significantly high infrared reflection than carbon black (page 4, line 10,  wherein they are prepared from couplers such as methyl aniline (methyl amine, page 10) and therefore have a plurality of groups from azo and methyl amine (page 5a, page 10). Yamamiya teaches mass pigmentation and coloring and molding processes of synthetic resins before fiber formation and spinning the melt (page 14, lines 13-23; page 25-26, example 23). Yamamiya teaches the fibers are heat resistant to temperatures such as 373°C (page 16, example 1, lines 1-2). Yamamiya teaches using 1.3% azo colorant (10 parts azo pigment/100 parts ground mixture =10% and 0.1 *15/115*100%=1.3%) and 87% polymer resin (100 parts polymer/115 parts total composition*100% =87%). No metals or chromium, manganese, iron, cobalt, nickel, copper, zinc, silver, cadmium, gold, bismuth or compatibilizer are taught or required. 
Yamamiya does not specify the particle size or the reflectance of not less than 50% in an IR wavelength range between 780nm to 2500nm and the L value of the fiber in a CIELAB color space of not greater than 15.
	Abayasinghe teaches organic IR reflective pigments have a reflectance in the region 700nm to 2500nm of greater than 50% (Figure 1), that IR reflective pigments are conventionally 0.5-10 micrometers (paragraph 0040-0041) and have a L value in a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dark colored infrared reflective fibers of Yamamiya by selecting pigments of greater than 50& reflectance in an IR wavelength range of 780nm to 2500nm. Use particle sizes of 0.5-4 micrometers and have a L. value of the fiber in a CIELAB color space of not greater than 15 as Abayasinghe teaches pigments with these properties are effective in producing dark colored IR reflective fibers when added into the polymer melt before fiber extrusion. Adding 0.1-1wt% antioxidant to the fiber would further be obvious as Abayasinghe teaches these are conventional additives at the claimed concentrations to provide thermal stability to the composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMINA S KHAN/Primary Examiner, Art Unit 1761